Citation Nr: 0014686	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-01 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an increased rating for maxillary sinusitis 
with hyperesthetic rhinitis, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from November 1953 to November 
1955 and from October 1961 to August 1962.

This appeal arises from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied entitlement to an 
increased evaluation for maxillary sinusitis.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran submitted a notice of disagreement in June 1998.  
The RO issued a statement of the case in December 1998.  The 
veteran submitted a substantive appeal in February 1999.  The 
record also reflects that, in response to the veteran's 
request for a hearing, the RO notified the veteran in a 
letter sent to his last known address that a hearing had been 
scheduled for May 1999.  The claims file notes that the 
veteran failed to report for the hearing, although the RO 
notification letter has not been returned by the United 
States Postal Service as undeliverable.  The veteran has not 
explained his failure to report or requested rescheduling of 
the hearing.  Under these circumstances, the Board deems the 
hearing request to be withdrawn.  See 38 C.F.R. § 20.702(d) 
(1999).

The veteran has essentially claimed complete loss of the 
sense of smell (anosmia) and sleep apnea secondary to his 
service-connected disability.  These claims have not been 
developed for appellate review and will not be addressed.  
They are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence for equitable disposition of the 
claim has been obtained to the extent possible.

2.  The service-connected maxillary sinusitis with 
hyperesthetic rhinitis is manifested by nearly constant non-
incapacitating episodes of sinusitis characterized by 
purulent discharge, post-nasal drip, and occasional headaches 
with pain.


CONCLUSION OF LAW

1.  The criteria for a 30 percent rating for maxillary 
sinusitis with hyperesthetic rhinitis are met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.14, 4.97, Diagnostic Code 6513 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection was established for sinusitis with 
hyperesthetic rhinitis by RO rating action of October 1963 
and noncompensable rating was assigned.  In a July 1964 
rating action, a 10 percent rating was assigned on the basis 
of increased symptoms.  

In September 1997, the veteran reported worsening symptoms.  
He submitted a note from his private ear, nose, and throat 
physician, Bernard Gotlib, M.D., who gave a diagnosis of 
chronic sinusitis, moderately severe, with almost complete 
nasal airway obstruction associated with loss of smell. 

A December 1997 VA examination report reflects that the 
veteran reported increasing loss of sense of smell, bilateral 
nasal obstruction, and dryness of the throat and mouth that 
kept him awake at night.  The examiner found significant 
nasal airway obstruction and partial loss of smell.  X-rays 
were negative.  The impression was history of chronic 
maxillary sinusitis.  No sinusitis seen today; deviated nasal 
septum causing airway obstruction; and hyposmia, or decreased 
sense of smell secondary to airway obstruction.

As noted in the introduction, in April 1998, the RO continued 
a 10 percent rating for maxillary sinusitis under Diagnostic 
Code 6513.

The veteran underwent a VA referral examination in June 1999.  
According to the report, he had constant nasal congestion.  
The veteran brought in a recent computerized axial tomography 
(CAT) scan that showed a retention cyst on the right 
maxillary sinus, deviated nasal septum, and some mucus 
retention in the sphenoids and ethmoids.  The examiner noted 
no facial pain but did record occasional headaches, post 
nasal drip, difficulty breathing, and purulent yellowish 
mucous discharge from the nose.  The examiner prescribed 
Allegra for nasal congestion.  The examiner also found boggy 
and pale nasal membranes and an elongated uvula.  The neck 
glands were not enlarged.  The diagnoses were deviated nasal 
septum; questionable nasal allergies; and rule out possible 
OSAS (obstructive sleep apnea syndrome).  

In August 1999, the RO requested that the examiner clarify 
the previous report.  The examiner returned an examination 
worksheet noting review of the medical records and also 
noting occasional headaches, postnasal drainage, difficulty 
breathing, and loss of sense of smell.  The worksheet 
reflects that the examiner responded to the question of 
difficulty with breathing through nose with "Yes."  The 
question of purulent discharge was answered with "Yellowish 
mucous from nose Yes."  The question of chronic sinusitis 
with pain and headache was answered with "None."  Frequency 
of allergic attacks was answered with "None."  When asked to 
describe the sinusitis, the examiner replied "Nasal membranes 
are boggy and pale."

In September 1999, the RO asked the examiner to clarify the 
previous addendum.  The examiner described the frequency and 
duration of incapacitation needing bed rest and treatment by 
a physician with the following notation: "Constantly 
congested, occasional drainage of yellow mucous, loss of 
sense of smell."  The examiner also clarified that "boggy and 
pale" meant "edematous."


II.  Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  However, the establishment of a well-grounded claim 
does not dispose of the issue, it merely triggers VA's duty 
to assist.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1998); Littke v. Derwinski, 1Vet. App. 90, 91-92 
(1990).  The Board finds that VA has fulfilled its duty to 
assist the veteran in the development of the case.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).  Any reasonable doubt that arises 
in considering the evidence must be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995). 

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  The use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  

Under 38 C.F.R. § 4.97, Diagnostic Code 6513 (1999), chronic 
maxillary sinusitis is rated under the general rating formula 
for sinusitis.  A 10 percent evaluation is warranted for one 
or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  

The veteran's service-connected maxillary sinusitis with 
hyperesthetic rhinitis is manifested by nearly constant non-
incapacitating episodes of sinusitis characterized by 
purulent discharge, post-nasal drip, and occasional headaches 
with pain. 

Comparing the service-connected symptoms to the provisions of 
the rating schedule, the Board finds that the criteria for a 
30 percent rating appear to be approximated.  More than six 
non-incapacitating episodes per year are indicated in the 
examiner's remark of "constantly congested".  The examiner 
specifically answered "yes" to the presence of purulence.  
The number, severity, and frequency of headaches per year are 
not clearly identified, although "occasional" headaches are 
noted.  According to the criteria for a 30 percent rating, 
seven or more incapacitating episodes of sinusitis per year 
with headaches and pain would fully support a 30 percent 
rating.  Resolving the question of whether there are at least 
seven painful headaches per year in favor of the veteran, the 
Board finds that the criteria for a 30 percent rating for 
chronic maxillary sinusitis are met.

A 50 percent rating for maxillary sinusitis appears to be 
reserved for post-surgery conditions that are clearly not 
shown in this case.  No other diagnostic code that might 
apply (such as vasomotor rhinitis) appears to offer a rating 
higher than 30 percent.  

This case does not involve such an exceptional or unusual 
disability picture with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  There has been no recent hospitalization 
for any service-connected condition, and there is no medical 
evidence of marked interference with the veteran's employment 
beyond the impairment acknowledged by the schedular rating.  
Thus, referral of the case to appropriate VA officials for 
consideration of an extra-schedular rating is not warranted.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

A 30 percent rating for maxillary sinusitis with 
hyperesthetic rhinitis is granted, subject to the laws and 
regulations concerning the payment of monetary benefits.



	______________________________
	J. E. Day
	Member, Board of Veterans' Appeals



 

